•3c*tf      Case 1:18-cv-05730-BMC-LB Document 1 Filed 11/05/18 Page 1 of 7 PageID #: 1




                                 IN THE UNITED STATES DISTRICT COURT
                                FOR THE EASTERN DISTRICT OF NEW YORK
                                                                                                       COQAN, X

           \(enM #rU CoMsWrRVio                                    Complaint for Violation of Civil
                                                                   Rights
                                                                   (Non-Prisoner Complaint)
         (Write the full name ofeach plaintiffwho isfiling
         this complaint. Ifthe names ofall the plaintiffs
         cannotfit in the space above, please write "see
                                                                   Case No  CV18-5730
                                                                    (to befilled in by the Clerk's Office)
         attached" in the space andattach an additional
         page with the full list of names.)                        Jury Trial:        • Yes    • No
                                                                                      (check one)
            -against-




         (Write the fidLname-ofead^efendanUvho is
         being sued Ifthe names ofall the defendants
         cannotfit in the space above, pleasewrite "see                                m            Vi 0 5 2018
                                                                                                                  I
         attached" in the space andattach an additional
         page with the full list ofnames. Do not include
         addresses here.)
                                                                                                    SE OFFICE


                                                      NOTICE

          Federal Rules ofCivil Procedure 5.2 addresses the privacy and security concerns resulting
          from public access to electronic court files. Under this rule, papers filed with the court should
          not contain: anindividual's full social security number orfull birth date; thefull name of a
          person known to be aminor; or acomplete financial account number. Afiling may include.
          only: the last four digits of asocial security number; the year ofan individual's birth; a
          minor's initials; and the last four digits of a financial account number.
          Plaintiff need not send exhibits, affidavits, grievance orwitness statements, or any other
          materials to the Clerk's Office with this complaint.

          In order for your complaint to be filed, itmust be accompanied by the filing fee or an
          application to proceed informa pauperis.
     Case 1:18-cv-05730-BMC-LB Document 1 Filed 11/05/18 Page 2 of 7 PageID #: 2




I.     The Parties to This Complaint

        A.    ThePlaintiff(s)

              Provide the information below for each plaintiffnamed inthe complaint. Attach
              additional pages ifneeded.

                     Name                                                                    v\o

                     Street Address
                     City and County          C-fnW1 iC^U^
                     State and Zip Code                           f£3P*/
                     Telephone Number           *H
                                             n\g ' nSQ- 11 g/
                     E-mail Address


        B.    The Defendant(s)

              Provide the information belowfor eachdefendant named in the complaint,
              whetherthe defendantis an individual, a government agency, an organization, or
              acorporation. For an individual defendant, include the person's job or title (if
        .     -known.)-and-eheck whether you are bringing this complaint against them intheir
              individual capacity orofficial capacity, or both. Attach additional pages if
              needed.

              Defendant No. 1                                                                ^las-frY
                     Name

                        Job or title
                        (if known).-
                        Sliest^

                        City and County
                        State and Zip Code      1030/                                  I
                        Telephone Number        M/ft kfio tsJn
                        E-mail Address          llh foiQ^n
                        (if known)
Case 1:18-cv-05730-BMC-LB Document 1 Filed 11/05/18 Page 3 of 7 PageID #: 3




         Defendant No. 2

               Name

               Job or Title
               (ifknown)
                Street Address
                City and County
                State and Zip Code
                Telephone Number
                E-mail Address
                (if known)


         Defendant No. 3

                Name
                Job or Title
                (if known)
                Street Address
                City and County
                State and Zip Code
                Telephone Number
                E-mail Address
                (ifknown)


         Defendant No. 4

                Name

                Job or Title
                (if known)
                 Street Address
                 City and County
               • State and Zip Code
                 Telephone Number
                 E-mail Address
                 (if known)
      Case 1:18-cv-05730-BMC-LB Document 1 Filed 11/05/18 Page 4 of 7 PageID #: 4




II.     Basis for Jurisdiction

        Under 42 U.S.C. § 1983, you may sue state or local officials for the "deprivation ofany
        rights, privileges, or immunities secured by the Constitution and [federal laws]." Under
        Bivens v. Six Unknown NamedAgents ofFederal Bureau ofNarcotics, 403 U.S. 388
        (1971), you may sue federal officials for the violation ofcertain constitutional rights.
        A.     Are you bringing suit against (check allthat apply):
               •       State or local officials (a § 1983 claim)
                D      Federal officials (a Bivens claim)

        B.      Section 1983 allows claims alleging the "deprivation ofany rights, privileges, or
                immunities secured by the Constitution and [federal laws]." 42 U.S.C. § 1983. If
               you are suing under section 1983, what federal constitutional or statutory right(s)
                do you claim is/are being violated by state or local officials?




         C.     Plaintiffs suing under Bivens may only recover for the violation ofcertain
                constitutional rights. Ifyou are suing under Bivens, what constitutional right(s)
                do you claim is/are being violated by federal officials?




         D.     Section 1983 allows defendants to be found liable only when they have acted
                'hinder color ofany statute, ordinance, regulation, custom, or usage, ofany State
                or Territory or the District ofColumbia." 42 U.S.C. §1983. Ifyou are suing .
                under section 1983, explain how each defendant acted under color ofstate or local,
                law. Ifyou are suing under Bivens, explain how each defendant acted under color
                of federal law. Attach additional pages if needed.
     Case 1:18-cv-05730-BMC-LB Document 1 Filed 11/05/18 Page 5 of 7 PageID #: 5




m.      Statement of Claim

        State as briefly as possible the facts of your case. Describe how each defendant was
        personally involved in the alleged wrongful action, along with the dates and locations of
        all relevant events. You may wish toinclude further details such as thenames of other
        persons involved in the events giving rise to your claims. Do not cite any cases or
        statutes. If more than one claim is asserted, number each claim and write a short and
        plain statement ofeach claim in aseparate paragraph. Attach additional pages ifneeded.

        A.     Where didthe events giving rise to your claim(s) occur?

                                                     f

        B.     What date and approximate time did the events giving rise to your claim(s) occur?
                    kIqx;       (o        oton                       :


               What are the facts underlying your claim(s)? (For example: What happened to
               you? Who did what? Was anyone else involved? Who else saw what happened?)
                Tk \< a££ V*r                     Qssu \4~eA             cat,      &rt4
                  A\A         r>o-r- 4n|C£L                m£         rfe
                                                           4ook-
                                                                                              4-
                 "3Z        txOaS          Y\n>             \-fMi                                   V)
                                            r^e      V\c\JA         ^
                                                                   ^d                  Wo kv±£L

                  (\Y\c\                                 up)* \J     IT
                  4? -H^
      Case 1:18-cv-05730-BMC-LB Document 1 Filed 11/05/18 Page 6 of 7 PageID #: 6




IV.      Injuries

         Ifyou sustained injuries related to the events alleged above, describe your injuries and
         state what medical treatment, if any, you required anddid or didnotreceive.




V.       Relief

         State briefly what you want the court to do for you. Make no legal arguments. Do not
         cite any cases or statutes. Ifrequesting money damages, include the amounts ofany
         actual damages and/or punitive damages claimed for the acts alleged. Explain the basis
         for these claims.                                                                          .



             {n^
             ^JL             Wm
                             VmW\         flftizzQ>r\*d
                                          ^Pt^pp>K\viri pr yhrf-
                                                           vW. him

              Qrxi^ ft-irtil          $urf&rilnrCl'                       •            •




 VI.      Certification and Closing
          Under Federal Rule of Civil Procedure 11, by signing below, Icertify to the best ofmy
          knowledge, information, and beliefthat this complaint: (1) is not being presented for an
          improper purpose, such as to harass, cause unnecessary delay, or needlessly mcrease the
          cost oflitigation; (2) is supported by existing law or by anonfrivolous argument for
          extending modifying, or reversing existing law; (3) the factual contentions have
          evidential support or, ifspecifically so identified, will likely have evidentiary support
          after areasonable opportunity for further investigation or discovery; and (4) the
          complaint otherwise complies with the requirements ofRule 11.
Case 1:18-cv-05730-BMC-LB Document 1 Filed 11/05/18 Page 7 of 7 PageID #: 7




  A.    For Parties Without an Attorney

        I agree to provide the Clerk's Office with any changes to my address where case-
        related papers may be served. I understand that my failure to keep a current
        address on file with the Clerk's Office mayresult in the dismissal of my case.

        Date ofsigning: Ih 5          20jdi
        Signature of Plaintiff

        Printed Name of Plaintiff   klrrU tfst* fofidtiAih/ic)
